Andrews, C. J.
Of the very numerous assignments of error presented by this appeal, those arising upon that part of the record which pertains to the third defense are controlling of the whole case. The. trial court in finding the issue made by the denial of that defense, in favor of the defendant, decided as a matter of fact that the same cause of action as is set forth in this complaint had been adjudicated and decided between the same parties in the former actions mentioned in said defense. And in sustaining the defendant’s demurrer to the plaintiff’s replication to that defense, the court decided the same question in the same way, as a matter of law. If the latter decision is without error, then there is no harmful error anywhere in the entire record.
“ It is an established rule in the administration of justice, that all controversies between parties, once litigated and fully and impartially determined, shall cease; and to that end no fact involved in such litigated controversy, shown by the record, to have been material to its determination, and to have been put in issue and decided, whether the proceeding-was at law or in equity, shall again be litigated between the same parties.” Munson v. Munson, 30 Conn. 425, 433; “ The rule of res juclieata does not rest wholly on the narrow ground of a technical estoppel, nor on the presumption that the former judgment was right and just; but on the broad ground of public policy, that requires a limit to litigation, a curb on the litigiousness of the obstinate litigant. Like the statute of limitations, it is a rule of rest. As expressed by Judge Pardee in Supples v. Cannon, 44 Conn. *707424, 428: ‘ The policy of the law is, that if a claim has once been passed upon by a court of competent jurisdiction, it shall not be thereafter controverted between the same parties, and this in the interest of peace.’ ” Sargent & Co. v. New Haven Steamboat Co., Hamersley, J., 65 Conn. 116, 126. “ The judgment of a court of concurrent jurisdiction, directly upon the point is, as a plea, a bar, or as evidence, conclusive, between the same parties, upon the same matter, directly in question in another court.” Duchess of Kingston's Case, 2 Smith’s Leading Cases, *573.
The binding force of the rule stated in these authorities is not in any degree disputed by the appellant. He admits it. But he contends that this case does not come within it. It is difficult, however, to reconcile the plaintiff’s claim in this behalf, made in this court, with his claims made in the court below. We learn from the finding of facts that “the plaintiff offered in evidence the entire record, pleadings, finding of facts and files of the judgment in two previous trials between the same parties, claiming the same as conclusive upon the parties in regard to the facts in this suit, and offered the same to prove the allegations of the complaint; ” and that he “ offered no other evidence than said record, pleadings, findings and judgments, in proof of the allegations of his complaint, and thereupon rested Ms case.” Claiming, as he did, that the record in the former case was conclusive upon the parties in this case, he thereby claimed—for otherwise the record would not have had that effect—that the same point was directly in issue in this case which was directly passed upon in the former case. Duchess of Kingston's Case, supra. The application for an injunction against using the deeds was a part of that suit and nothmg else.
Every action is brought in order to obtain some particular result which is termed the remedy. This final result is not the “ cause of the action; ” it is rather the “ object of the action.” Every judicial action has in it certain necessary elements,—a primary right belonging to the plaintiff, and a correspondmg primary duty devolving upon the defendant; a delict or wrong done by the defendant, which consisted M *708a breach of such primary right and duty; a remedial right in favor of the plaintiff, and a remedial duty resting on the defendant springing out of this delict; and finally the remedy, or relief itself. Every action, however simple, must contain these essential elements; and however complicated it has no more. Of these elements, the primary right and duty and the delict or wrong, constitute the cause of action. They are the legal cause or foundation whence the cause of action springs. Pomeroy’s Remedies, § 453. Stated in brief, a cause of action may be said to consist of a right belonging to the plaintiff and some wrongful act or omission done by the defendant, by which that right has been violated. Veeder v. Baker, 83 N. Y. 156, 160; Yale Law Journal, March, 1898, page 246, Prentice, J.; Phillips on Code Pleading, § 31.
An inspection of the record in this action, and a comparison of its averments with the record in the former one, shows that this action is between the same parties as was the former one, and that in each action the parties are litigating in the same right: the plaintiff as the owner of certain lands,—-the same in the former action as in tins one,—-and the defendant in her individual right; that the deeds which it is sought to set aside in this action are the very same deeds which it was sought to set aside in the former one; that the sole delict or wrongful act of which the plaintiff complained in the former suits, and the main delict of which he now complains, i. e. the putting of the said deeds on record, is the same in this action as in the former one; and that the main part of the relief claimed, i. e. that the said deeds be delivered up to be canceled, is the same in this action as in that.
In each of the actions we are comparing, the plaintiff declares as the owner of certain land. The primary right of ownership of land includes in it certain special rights: as the right to use the land in any manner permitted by law, and to have the unmolested occupation of it, as well as to have an unmolested title to it. And these primary rights belonging to the plaintiff, impose the correlative primary duty on the part of all mankind to forbear from molesting him in such use, occupation, or title.
*709In each, of these actions the defendant is charged with putting certain deeds on the town record in the town where the land lies; and it is in each case the same deeds and the same act of putting them upon the record, that is charged. It is this act of putting these deeds upon the record which is complained of in each action as violating the plaintiff’s primary right to have an unmolested title to his lands. In both actions it is the same primary right belonging to the plaintiff, which is averred, and one and the same act done by the defendant by which that primary right is said to be violated. Going back to the definition of a cause of action, given a little above, we are not able to see why “ the legal cause, or foundation whence the cause of action springs,” is not the same in the former action as in this one.
It is true that the relief claimed is not a part of the cause of the action. But the relief claimed may serve to determine what the cause of action is. The cause of action is the existence of that state of facts, or the existence of a state of facts, which entitles the plaintiff to the relief claimed. The plaintiff sued as the owner of certain lands. Such ownership clothed him with the primary right to have an unclouded title to those lands. The relief claimed was, that deeds of those lands which the defendant had put on the town record be delivered up to be canceled. He would not be entitled • to that relief unless he had such a title to the lands described in them, that the act of the defendant, in putting those deeds on the town record, violated his primary right to have such an unclouded title thereto. And this he must, of course, set out in the complaint. It is a part of his case; without it he would have no right to the remedy, and the complaint would show no cause of action. If the deeds which the defendant had recorded were valid, at the time they were so put upon the records, then the plaintiff did not have such a title. It was essential, therefore, that in the complaint these deeds be averred to be invalid at the time of such putting them upon the records; because that is the' time at which, if ever, the act of the defendant in recording them did injury to the plaintiff ; and otherwise the complaint would not show a suffi*710cient cause of action. In his complaint in the former action the plaintiff negatived the validity of these deeds, by alleging that they had never been executed or delivered by him. If this allegation was true, then the plaintiff was entitled to the relief claimed, for the reason that the deeds were invalid when recorded. In his complaint in the present action he' negatives the validity of the deeds by alleging that they had, as between the parties, before they were recorded, been canceled. If this allegation was true, then the plaintiff was entitled to the relief claimed, for the same reason: that is, that the deeds were invalid at the time of the recording. It is the invalidity of the deeds at that time,—from whatever cause arising,—that is the essential element of the plaintiff’s cause of action. The causes which produces the invalidity is only an evidential circumstance; it is not an element, certainly not an essential element, in the cause of action. The invalidity of the deeds at the time of the recording, being the same in each complaint, it is the same cause of action in both.
The cause of an action is the existence of a state of facts which entitles the plaintiff to the relief claimed. Any state of facts which entitles the plaintiff to that relief shows a cause of action.. Such a state of facts may be, and usually is, made up of several ingredients. It is easy to perceive that there might be more than one statement of facts containing some one or more different ingredients, each showing the same right to recover with the facts of each existing at the same time. And although the ingredients in such statements might differ, if each showed that the plaintiff was the owner of the same right, that the defendant had committed the same violation of that right, and that the plaintiff was entitled to the same relief, they would each show the same cause of action and not a different one. Such we think is this case.
“ If the facts alleged show one primary right of the plaintiff, and one wrong done by the defendant which involves that right, the plaintiff has stated but a single cause of action. . . In applying this test, however, it must be ol> *711served, that the single primary right, and the single wrong, which, taken together, constitute the one cause of action, may each be very complicated. For example, the primary right of ownership includes not only the particular subordinate rights to use the thing owned in any manner permitted by the law, but also similar fights to the forbearance on the part of all mankind to molest the proprietor in such use. The facts which constitute the delict complained of may embrace not only the wrongful obtaining, and keeping possession, in such a case as the one last supposed, but also the procuring and holding deeds of conveyance, or other muniments of title, by which such possession is made possible, and to appear rightful. These suggestions are necessary to guard against the mistake of supposing that a distinct cause of action will arise from each special subordinate right included in the general primary right held by the plaintiff, or from each particular act of wrong, which, in connection with others, may make up the composite but single delict complained of.” Pomeroy’s Remedies, § 455.
The inspection of the record also discloses that the different causes by which the invalidity of the deeds is shown, were both known to the plaintiff before he brought the former suit,' and that by proper care both might have been shown on the former trial. A single cause of action cannot be split in two. If the plaintiff’s complaint in the former action was so framed that he could not avail himself of all the evidence which he had to prove his right to recover, and so suffered defeat, it may be his misfortune. By that judgment the plaintiff is bound. He sought an amendment to enlarge the issue, but at so late a stage of the trial that the judge for that reason disallowed the motion. Hit’ cause of action has been adjudicated. He cannot now have another trial to enable him to use such other evidence to obtain the same remedy. Cromwell v. County of Sac, 94 U. S. 351; Burritt v. Belfy, 47 Conn. 323. “ The policy of the law is, that if a claim has once been passed upon by a court of competent jurisdiction, it shall not thereafter be controverted .between the same parties, and this in the interest of peace.” *712There must he a “ limit to litigation, a curb on the litigiousness of the obstinate litigant.” Sargent & Co. v. New Haven Steamboat Co., supra, Hamersley, J.
There is no error.
In this opinion the other judges concurred except Hamersiey, J., who dissented.